 1

 2

 3                                     UNITED STATES DISTRICT COURT
 4                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6       STEFANIE RUTHERFORD,                                       CASE No. 1:19-cv-00033-LJO-JLT
 7                               Plaintiff
                                                                    ORDER TO SHOW CAUSE WHY
 8                      v.                                          CASES SHOULD NOT BE
                                                                    CONSOLIDATED AND MERGED INTO
 9       JAG TRUCKING, Inc. et al.,                                 A SINGLE CASE
10                               Defendants.
11
         LEONEL GONZALEZ et al.,                                    CASE No. 1:18-cv-01046-LJO-JLT
12
                                 Plaintiffs.
13                                                                  ORDER TO SHOW CAUSE WHY
                        v.                                          CASES SHOULD NOT BE
14                                                                  CONSOLIDATED AND MERGED INTO
         JAG TRUCKING, Inc. et al.,                                 A SINGLE CASE
15
                                 Defendants.
16

17

18

19            On January 10, 2019, the Stefanie Rutherford v. JAG Trucking, Inc. et al., 1:19-cv-00033-
20 LJO-JLT matter (“Rutherford”) was related to Leonel Gonzalez et al. v. JAG Trucking, Inc. et al.,

21 1:18-cv-01046-LJO-JLT (“Gonzalez”) and reassigned to the undersigned. (Rutherford, Doc. 3.)1

22            Federal Rule of Civil Procedure 42(a) provides: “If actions before the court involve a
23 common question of law or fact, the court may: (1) join for hearing or trial any or all matters at issue

24 in the actions; (2) consolidate the actions; or (3) issue any other orders to avoid unnecessary cost or

25 delay.” A district court has broad discretion to determine whether and to what extent consolidation

26 is appropriate. See Garity v. APWU Nat’l Labor Org., 828 F.3d 848, 855-56 (9th Cir. 2016);
27
     1
28     The Order relating the two matters contained a typographical error which incorrectly identified the case number of
     the Gonzalez Case as 1:18-cv-01392-LJO-EPG. Id.
 1 Investors Research Co. v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 877 F.2d 777, 777 (9th Cir. 1989).

 2 In deciding whether to consolidate, a court should balance the interest of judicial convenience

 3 against “any inconvenience, delay, or expense that it would cause.” Huene v. United States, 743

 4 F.2d 703, 704 (9th Cir. 1984); Single Chip Sys. Corp. v. Intermec IP Corp., 495 F. Supp. 2d 1052,

 5 1057 (S.D. Cal. 2007). “[T]he law is clear that an act of consolidation does not affect any of the

 6 substantive rights of the parties.” J.G. Link & Co. v. Continental Cas. Co., 470 F.2d 1133, 1138

 7 (9th Cir. 1972); see also Schnabel v. Lui, 302 F.3d 1023, 1034–35 (9th Cir. 2002).

 8          Here, Rutherford and Gonzalez both stem from the same motor vehicle accident which
 9 occurred on May 8, 2018 involving multiple vehicles on northbound Interstate Highway 5. The only

10 difference appears to be that Gonzalez includes additional parties that were involved in the accident

11 and correspondingly additional claims, cross claims, and counterclaims. All the parties involved in

12 Rutherford are included as parties in Gonzalez as either a Defendant, Cross-Defendant, and/or

13 Counter-Defendant. Gonzalez involves different Plaintiffs that were involved in the multi-vehicle

14 accident that are not part of Rutherford. Given the similarity between these cases, it appears that

15 consolidating and merging these cases into one case for all purposes may be appropriate. See Hall

16 v. Hall, 138 S. Ct. 1118, 1131 (2018) (“District courts enjoy substantial discretion in deciding

17 whether and to what extent to consolidate cases” and may consolidate cases for “all purposes” in

18 appropriate circumstances.) Cf. Sanchez v. Servis One, Inc., CASE NO. 18cv0586 JM(JMA), 2018

19 WL 2329717, at *2 (S.D. Cal. May 23, 2018); Intertex, Inc. v. Dri-Eaz Prods., Inc., No. C13–165–

20 RSM, 2013 WL 2635028, at *3–4 (W.D. Wash. June 11, 2013).

21          Before the Court makes any decisions or issues any orders with respect to consolidation,
22 however, it is appropriate to hear from the parties. Therefore, the Court will allow the parties to

23 show cause why Rutherford and Gonzalez should not be consolidated and merged into one case for

24 all purposes.

25                                                ORDER
26          Accordingly, IT IS HEREBY ORDERED that, within 10 days of service of this order, the
27 parties may show cause in writing why the Stefanie Rutherford v. JAG Trucking, Inc. et al., 1:19-

28 cv-00033-LJO-JLT matter should not be consolidated and merged into one case with Leonel

                                                      2
 1 Gonzalez et al. v. JAG Trucking, Inc. et al., 1:18-cv-01046-LJO-JLT.

 2
     IT IS SO ORDERED.
 3

 4     Dated:    January 14, 2019                      /s/ Lawrence J. O’Neill _____
                                               UNITED STATES CHIEF DISTRICT JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   3
